Citation Nr: 9913655	
Decision Date: 05/19/99    Archive Date: 05/26/99

DOCKET NO.  98-09 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1943 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho, denying the benefit sought.

In his substantive appeal dated June 1998, the veteran 
requested a hearing before a member of the Board at the local 
RO.  In August 1998, the veteran's representative clarified 
that the veteran wanted a personal hearing at the local 
office before a hearing officer.  In a December 1998 
statement in support of his claim, the veteran withdrew his 
request for a personal hearing and requested that his claim 
be forwarded to the Board.  Accordingly, the appealed issue 
was certified to the Board.  

The Board notes that effective March 1, 1999, the United 
States Court of Veterans Appeals changed its name to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").


FINDING OF FACT

No competent medical evidence has been presented to establish 
a nexus between the veteran's current hearing loss disability 
and military service.


CONCLUSION OF LAW

The claim for entitlement to service connection for bilateral 
hearing loss is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that the current disability resulted from an 
injury or disease incurred in or aggravated coincident with 
service in the Armed Forces.  38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 1998); 38 C.F.R. § 3.303(a) (1998).  However, a 
claim of service connection is not evaluated unless the 
person claiming VA benefits meets the initial burden of 
submitting evidence "sufficient to justify a belief in a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, supra; Moreau v. Brown, 9 Vet. App. 389, 393 (1996).

Generally, a well grounded claim for service connection 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in 
service disease or injury and the present disease or injury.  
Caluza v. Brown, 7 Vet. App. 489, 504, 506 (1995); see also 
Epps v. Gober 126 F.3d 1464, 1468 (Fed. Cir. 1997) (expressly 
adopting definition of well grounded claim set forth in 
Caluza, supra).  The second and third Caluza elements can be 
satisfied under 38 C.F.R. 3.303(b) by (a) evidence that the 
condition was "noted" during service or during an 
applicable presumptive period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  38 
C.F.R. 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence in support of 
the claim must be presumed.  Robinette v Brown, 8 Vet. App. 
69, 75 (1995).  Where the determinative issue involves a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  However, where the 
issue does not require medical expertise, lay testimony may 
be sufficient.  Layno v. Brown¸ 6 Vet. App. 465, 469 (1994); 
Hayes v. Brown, 9 Vet. App. 67, 72 (1996) (appellant is 
competent to provide an account of the symptoms he 
experiences).  

In applying the laws administered by VA, impaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (1998).  The absence 
of evidence of hearing loss in service is not fatal to a 
claim.  If there is a current hearing loss disability for VA 
purposes, (i.e., satisfying the criteria of 38 C.F.R. 
§ 3.385), then evidence must be submitted that establishes a 
causal connection between service and the current disability.  
Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  Hence, even 
though a veteran may not have had hearing loss at the time of 
separation from service, he or she may still establish 
service connection by meeting the above requirements.  Id.

Service medical records for the period of October 1943 to 
December 1945 reflect that on enlistment in October 1943 the 
veteran's hearing was 15/15 and the ears were evaluated as 
normal.  A December 1945 physical examination reflects that 
hearing on whispered voice was 15/15 and 15/15 on spoken 
voice.  There were no disease or defects of the ears.  The DD 
214 reflects that the veteran was assigned to a naval 
construction battalion.

Treatment reports from the Eye & Ear Clinic of Wenatchee for 
the period of November 1980 to March 1981, already 35 years 
after service, reflect in part that in November 1980, the 
veteran's hearing was essentially symmetrical, essentially 
within normal limits to 1500 Hz on the right and 1000 Hz on 
the left with subsequent severely sloping loss 1500+.  Speech 
discrimination was poor-fair bilaterally at +40dbsl.  The 
veteran reported a history of power saws, jack hammers, and 
tractors.  The examiner's notes included recommend trial 
hearing aid evaluation (HAE) and recruitment probable at 2000 
Hz.  The examination narrative reflects that the veteran's 
hearing was not good for certain sounds, situations, or soft 
voices with background noise.  There was no tinnitus in the 
left ear.  The veteran reported that his mother was hard of 
hearing.  The notes reflect that the veteran had seasonal 
allergies, some perennial dust symptoms, and nasal 
congestion.  The tympanic membranes were normal.  The 
diagnoses included allergic rhinitis and sensorineural 
hearing loss, noise induced.

In pertinent part, an unsigned, undated letter from the 
veteran, received by the RO in October 1997 reflects that the 
noise was deafening during rifle practice, that he qualified 
on machine guns, pistols, mortars, and that his barracks were 
close to the firing range.  The veteran added that he was 
further exposed to acoustic trauma at Camp Peary, Camp 
Lejeune, and Camp Parks.  He reported that he was exposed to 
20-mm, 40-mm, and 5-inchers on Okinawa.  He added that the 14 
and 16-inch guns were fired around the clock for almost 3 
months toward the Japanese.  The undated letter reported that 
he had difficulty hearing his wife when he came home, but he 
could hear most men.  He reported that he had to listen very 
carefully to people with high-pitched voices.  The veteran 
reported that he needed a new hearing aid prescription as the 
one he has is worn out.  

In his Notice of Disagreement dated in March 1998, the 
veteran asserted that he was unaware of his hearing loss for 
several years after service, and that he had an audiology 
test at the Eye & Ear Clinic of Wenatchee which reflected 
nerve damage from loud noises.  The veteran requested a 
hearing test to confirm that his hearing loss was from loud 
noises such as gunfire.  

The veteran contends in his Substantive Appeal dated in June 
1998 that he did not have a hearing problem before 1943, that 
he was 32 years old when he was discharged, that he was not 
examined in 1945 for nerve damage, that he was 39 years old 
when he took a job as a salesman, and that was when he became 
fully aware that he had a hearing loss, and that he did not 
know that nerve damage was his problem until he was examined 
by the Eye and Ear Clinic of Wenatchee, Washington.

The Board acknowledges the veteran's contentions as to the 
service incurrence of acoustic trauma.  However, the 
veteran's active duty records reflect normal ears and no 
hearing loss disability within VA standards.  38 C.F.R. 
§ 3.385.  The veteran has presented no clinical records 
demonstrating hearing loss disability or findings thereof 
within the one-year period following discharge from active 
duty.  In addition, on separation from service, his hearing 
both whispered voice and spoken voice was evaluated as 
normal.  The first documentation of a hearing loss disability 
or a documented complaint of a hearing problem occurs almost 
35 years after his separation from active duty.  While the 
November 1980 audiological examination reveals a current 
bilateral hearing loss disability for VA purposes, there is 
no competent medical evidence that tends to establish a nexus 
between that disability and the veteran's period of active 
duty.  The Board notes that the veteran was a carpenter prior 
to his military service, a salesman thereafter, and a bus 
driver prior to becoming totally disabled in May 1977 at age 
64.  The Board stresses that although the veteran complains 
of hearing loss, which occurred during WWII, the service 
medical records are silent as to any hearing loss disability.  
It is important to note that while the veteran alleges that 
he was aware of hearing loss at age 39, seven years following 
separation from active duty, he has not produced any medical 
records which tend to indicate that he suffered a hearing 
loss disability during service or that he had a continuity of 
symptomatology since service.  

The Board also notes that while the veteran complains of 
acoustic trauma, the only evidence of record that links the 
veteran's current hearing loss to service are the veteran's 
own statements in support of his claim.  Despite his numerous 
lay statements, the evidence does not support that the 
veteran has the requisite medical expertise to establish a 
nexus that any present hearing loss is a direct result of his 
alleged acoustic trauma sustained during active duty, without 
supporting medical evidence, is insufficient to render the 
veteran's claim well grounded.  Grottveit, 5 Vet. App. at 93 
(lay assertions of medical [etiology] cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. 
§ 5107(a)); Robinette, 8 Vet. App. at 75-76 (evidentiary 
assertions may not be accepted as true when the fact asserted 
is beyond the competence of the person making the assertion); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (a lay 
witness, or affiant, is not competent to provide an opinion 
as to a medical diagnosis or causation).  While the lay 
statements may represent evidence of continuity of 
symptomatology, the statements are not competent evidence 
that relates the present hearing loss to that symptomatology.  
Savage, supra.  Thus, without competent medical evidence or a 
causal relationship between any current bilateral hearing 
loss and an in service incident, the veteran has not 
presented a well grounded claim, and thus service connection 
for bilateral hearing loss must denied.  Epps and Grottveit, 
both supra.  Thus, without competent medical evidence or a 
causal relationship between any current hearing loss and an 
in service incident, the veteran has presented a well 
grounded claim for service connection, and his claim must be 
denied.  

The Board further notes that since there is no indication 
from the record that the veteran engaged in combat with the 
enemy during his period of active duty, the provisions of 
38 U.S.C.A. § 1154(b), as set forth in Collette v. Brown, 82 
F.3d 389 (Fed. Cir. 1996), are not for application in this 
case.  Nevertheless, even if the Board accepts as true the 
veteran's contentions that he was exposed to acoustic trauma 
in service, see, e.g., Robinette v. Brown, 8 Vet. App. 69, 
73-74 (1995); King v. Brown, 5 Vet. App. 19, 21 (1993), his 
claim still would not be well grounded as the missing 
elements in this case are competent medical evidence of a 
nexus, or link, between the current hearing loss disability 
and active duty service.  Brock, 10 Vet. App. at 160, 162; 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Libertine v. 
Brown, 9 Vet. App. 521, 524 (1996).

The Board views the above discussion as sufficient to inform 
the veteran of the elements necessary to complete his 
application for service connection of hearing loss.  38 
U.S.C.A. § 5103(a) (West 1991); Robinette v. Brown, 8 Vet. 
App. 77 (1995); see also Isenhart v. Derwinski, 3 Vet. App. 
177, 179-80 (1992) (VA has a duty to advise claimant of 
evidence required to complete application).


ORDER

Evidence of a well grounded claim not having been submitted, 
service connection for hearing loss is denied.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

